Wiggins, J.P.T.
(dissenting) — I concur with the majority opinion except for Part IV, which imposes on Northern the entire cost of remediation despite the fact that Northern’s policy was in effect for only a short part of this time. Northern insured Fjetland against "property damage,” defined as "physical injury to or destruction of tangible property which occurs during the policy period.” (Emphasis added.) The evidence showed that damage was continuous at least through the commencement of remediation in June 1992. The evidence also showed that damage occurred in roughly equal amounts each year, or else increased after the period of Northern’s insurance coverage. I agree with the trial judge that the policy required that damage be apportioned throughout the period. Therefore, I respectfully dissent from the majority’s decision to reverse the trial judge and impose this entire liability on Northern.
The beginning point for analyzing coverage under any insurance policy is the language of the policy. Northern agreed to "pay on behalf of the insured all sums which the insured shall become legally obligated to pay as damages because of . . . property damage to which this insurance applies, caused by an occurrence.” Substituting the definition for "property damage” into this clause, Northern agreed to
pay on behalf of the insured all sums which the insured shall become legally obligated to pay as damages because of . . . *671[physical injury to or destruction of tangible property which occurs during the policy period] to which this insurance applies, caused by an occurrence.
I conclude from this language that Northern must pay only for damage which occurs during the policy period.
Instead of analyzing the policy language, the majority discusses joint and several liability, relying on Gruol Con-str. Co. Inc. v. Insurance Co. of North America39 and Monsanto Co. v. C.E. Health Comp. & Liability Ins. Co.40 Gruol is readily distinguished from this case. There three successive insurers provided uninterrupted insurance coverage during the six-year period at issue. The insured was clearly entitled to full insurance coverage. The insurers there sought to avoid any liability by shifting to the insured the burden of apportioning the damages among the three insurers. The court held that where the insured was clearly entitled to full insurance coverage the insurance carriers themselves are jointly and severally liable. The Gruol analysis does not resolve this case because the insured — Fjetland—did not maintain insurance coverage throughout the period of the damage.
Gruol is also distinguished by the fact that the court regarded the injury in that case as a single injury. Thus, the court imposed joint and several liability on all liable parties. But here, the trial court held that Northern had presented sufficient evidence upon which the damages could be segregated. Thus, instead of imposing joint and several liability, the court could render a fairer decision by apportioning the damages.
Gruol relied on the earlier decision in Fugere v. Pierce,41 which considered whether to apportion the injury caused by successive automobile collisions resulting in a single injury to the plaintiff. Fugere did not hold that such *672injuries could not be apportioned, but only that the burden was on the two defendants to apportion, and if the evidence did not allow apportionment, then the defendants would be jointly and severally liable:
[I]n a multiple impact situation, where the conduct of two or more automobile drivers combines to bring about harm to the plaintiff, the burden of proving that the harm can be separated falls upon those defendants who contend that it can be apportioned.
If there is competent testimony, adduced either by plaintiff or defendant, that the plaintiffs injuries are factually and medically capable of apportionment, and that they may be allocated with reasonable certainty to the individual impacts, the apportionment becomes a question for the jury.[42]
Fugere, like Gruol, is premised on the fact that several defendants are liable for the entire damage. It is logical to impose on the defendants the burden of apportioning among themselves the liability for the injury, and holding them jointly and severally liable if they fail to apportion. But here, Northern is only liable for part of the damage and Fjetland for the balance. Northern and Fjetland cannot be "jointly and severally liable” to Fjetland. Rather, Fjetland can only recover from Northern that portion of the damage for which Northern — not Fjetland — is liable. In any event, the trial judge found that the evidence permitted apportionment of the damage. Even Gruol and Fugere require apportionment if the evidence permits it. Thus, Gruol does not support the majority.
Nor is the majority opinion supported by the Delaware case it cites, Monsanto Co. v. C.E. Heath Comp. & Liability Ins. Co. Monsanto turned on the language of the insurance policy at issue, which was totally different from the policy language in this case. There the insured agreed to pay
for damages, direct or consequential and the expenses, all as *673more fully defined by the term "ultimate net loss” on account of. . . Property Damage . . . caused by or arising out of each occurrence[43]
The policy defined an "occurrence” as:
An accident or happening or event or continuous or repeated exposure to conditions which unexpectedly and unintentionally results in personal injury, property damage or advertising liability during the policy period![44]
The court held that once an event resulted in injury or damage during the policy period, the insurer was obligated to pay all property damage caused by the occurrence. Northern, by contrast, defined "property damage” as "physical injury to or destruction of tangible property which occurs during the policy period.” Given this critical difference in the policy language, Monsanto does not help resolve this case.
I cannot find the ambiguity that the majority perceives in Northern’s policy. The majority interprets the policy to mean that "it states that it will pay 'all sums’ from an 'occurrence’ while conceding that an occurrence may take place over a period of time.”45 But Northern did not agree to pay "all sums from an occurrence.” Rather, it agreed to pay all sums which the insured became obligated to pay for "physical injury to or destruction of tangible property which occurs during the policy period” caused by an occurrence. It is not reasonable to interpret this language to mean that Northern agreed to pay for all property damage so long as some of the property damage occurred during the policy period. The policy is not ambiguous.
I agree with the majority that Fjetland "may seem to benefit because he only paid two years of premiums and received seven years of coverage.” But the language of the policy simply does not confer this benefit on Fjetland. I *674would affirm the trial court and therefore respectfully dissent.
Review granted at 130 Wn.2d 1017 (1996).

 11 Wn. App. 632, 524 P.2d 427, review denied, 84 Wn.2d 1014 (1974).


 652 A.2d 30 (Del. 1994).


 5 Wn. App. 592, 490 P.2d 132 (1971).


Fugere, 5 Wn. App. at 599.


Monsanto, 652 A.2d at 33.


Monsanto, 652 A.2d at 33.


Majority op. at 666.